Citation Nr: 1032670	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  97-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1973 to June 1977, followed by documented periods of service 
in the Wyoming Army National Guard, including a period of 
inactive duty for training (INACDUTRA) on August 3, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and December 2009 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.  

In June 2005, the Board denied entitlement to service connection 
for a low back disorder.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In a June 2007 
Memorandum Decision, the Court determined that a remand was 
warranted; it therefore vacated the June 2005 Board decision and 
remanded the matter for readjudication.  The Board subsequently 
remanded this issue in January 2008 and May 2009 for further 
evidentiary and procedural development.  As discussed below, the 
Board finds that there was substantial compliance with its 
remands; thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a personal hearing before a Veterans Law 
Judge in May 2003; a transcript of that hearing is of record.  In 
June 2010, the Board notified the Veteran and his accredited 
representative that the Veterans Law Judge who presided at his 
hearing in May 2003 had left the Board.  The Veteran was advised 
in writing that he had the right to another hearing by another 
Veterans Law Judge.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2009).  In July 2010, the Veteran responded that he did 
not desire another hearing and that the Board should consider his 
case on the evidence of record.


FINDINGS OF FACT

1.  The competent medical evidence establishes that the Veteran 
developed a chronic lumbosacral strain after his period of active 
duty service, but prior to his period of INACDUTRA in August 
1991.  The medical evidence shows that trauma sustained while on 
INACDUTRA in August 1991 resulted in a chronic worsening of this 
disorder beyond the natural progression of the condition.

2.  The Veteran is in receipt of service connection for one 
disability rated at least 60 percent disabling.  

3.  The competent evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for chronic lumbosacral strain based upon 
aggravation is warranted. 38 U.S.C.A. §§ 101(23)-(24), 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2009).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

With respect to the issue of entitlement to TDIU, the Board is 
granting the entire benefit sought on appeal.  Thus, no purpose 
would be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist requirements 
set out in the VCAA with regard to this issue.  The Board is also 
granting service connection for chronic lumbosacral strain on the 
basis that such disability was aggravated by a period of 
INACDUTRA.  Nevertheless, it will still discuss whether there was 
adequate notice and assistance in this instance because the Board 
is not awarding service connection as directly related to a 
period of active duty or as incurred as a result of injury 
experienced in the line of duty while serving on INACDUTRA.  

A review of the claims file reveals that a letter sent to the 
Veteran in March 2008 satisfied VA's duty to notify requirements.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, 
this letter should have been provided to the Veteran prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are, as in 
this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In the present case, the Veteran was provided ample 
opportunity to meaningfully participate in the adjudicatory 
process following the issuance of the March 2008 VCAA letter and 
the entire record was reviewed and the claim was readjudicated in 
supplemental statements of the case dated in May 2008, January 
2009, March 2009, February 2010, and April 2010.  As such, there 
is no prejudice in the Board proceeding with the current appeal.  
See id.; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The Veteran's service treatment records have 
been associated with the claims folder as well as all relevant VA 
and non-VA treatment records, including records associated with 
the Veteran's Social Security disability benefits.  The Veteran 
has not identified any additional evidence that is necessary to 
decide this service connection claim.

In addition to the above development, the Veteran was afforded 
multiple VA examinations during the pendency of this appeal, 
including an October 2009 examination which the Board finds 
adequate for rating purposes.  See Barr v. Nicholson; 21 Vet. 
App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  A review of this most recent VA examination report 
reflects that the VA physician conducted a complete orthopedic 
examination of the Veteran and reviewed the claims file.  
Moreover, as discussed in more detail below, the October 2009 VA 
examiner described the nature of the Veteran's current low back 
disorder and provided well-reasoned opinions as to whether his 
current low back disorder is the direct result of his period of 
active duty service or an injury experienced in the line of duty 
while serving on INACDUTRA.  Finally, after determining that the 
Veteran's low back disorder preexisted his period of INACDUTRA, 
the examiner also considered whether the injury experienced in 
the line of duty while serving on INACDUTRA may have aggravated 
his low back disorder.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim for 
service connection for a low back disorder.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.  




Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in January 2008 and May 
2009 for the purpose of ensuring appropriate VCAA notice had been 
provided and obtaining a VA examination and opinion that is 
adequate for rating purposes.  As discussed above, the record 
reflects that a March 2008 letter provided the required VCAA 
notice.  Additionally, an adequate VA examination was obtained in 
October 2009.  It therefore appears that there was substantial 
compliance with the Board's prior remand directives and it may 
continue with a decision at this time.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Analysis

I. Service Connection

The Veteran has asserted throughout this appeal that he is 
entitled to service connection for a low back disorder which 
developed as a result of an injury incurred during his weekend 
duty while serving in the National Guard.  According to 
statements from the Veteran and others who witnessed the 
incident, he was performing in a local parade as a member of a 
National Guard band and fell off the back of the flat bed truck 
when the driver lurched forward, eventually landing on his 
buttocks/backside.  Since then, he has experienced persistent low 
back pain.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Pertinent to the instant appeal, 
active military, naval, or air service includes any inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(23) and (24) (West 2002); 38 C.F.R. § 
3.6(a) and (d) (2009).  INACDUTRA means, inter alia, special 
additional duties authorized for Reserves and performed in 
connection with the prescribed training or maintenance activities 
of the unit.  38 C.F.R. § 3.6(d)(2) (2009).  When a claim for 
service connection is based upon an injury which occurred during 
a period of ACDUTRA or INACDUTRA, presumptive periods and the 
presumption of sound of condition do not apply, regardless of 
whether the individual had a prior period of active service.  
Smith v. Shinseki, No. 08-1667, slip op. at 8-10 (U.S. Vet. App. 
Aug. 17, 2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

As noted above, the Veteran contends that he developed a low back 
disorder following a fall injury which occurred while he was 
performing as a member of a National Guard band in a local 
parade.  In fact, the service treatment records do confirm the 
Veteran experienced a fall from a flat bed trailer in August 1991 
while performing INACDUTRA.  He apparently sought medical 
treatment at the time of the injury; however, according to the 
Veteran and the official Statement of Medical Examination and 
Duty Status, the medical facility was too busy to evaluate and 
treat him.  The Board acknowledges that the information recorded 
at the time of injury contains no mention of a low back injury.  
The Veteran, however, has submitted a number of lay statements 
from persons who witnessed the fall or with whom he spoke shortly 
after the incident.  These individuals recall seeing the Veteran 
land on his buttocks/lower back and/or complaining of subsequent 
back pain in conjunction with the incident.  

The Veteran and his colleagues are competent to provide lay 
evidence regarding what they experienced or witnessed, as well as 
what the Veteran reported to them.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Furthermore, the Board has evaluated these 
statements with regard to the remaining record and finds no 
reason to doubt the credibility of the buddy statements or the 
Veteran's own account of his injury.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  As this 
lay evidence is both competent and credible, it is, in the 
Board's opinion, sufficient to establish that the Veteran 
incurred an injury to his low back during a period of INACDUTRA.  
The Board's inquiry must therefore focus on whether the evidence 
establishes that the Veteran has a current low back disorder that 
was incurred or aggravated as a result of this injury.  See 38 
U.S.C.A. § 101(23) and (24); 38 C.F.R. § 3.6(a) and (d).

Despite the Veteran's insistence that his low back problems did 
not have their onset until after the August 1991 injury, the 
service treatment records contain a June 1988 notation of low 
back complaints for the past six years.  Additionally, a June 
1991 periodic physical examination conducted less than two months 
prior to the INACDUTRA injury notes a nine to ten year subjective 
history of recurrent low back pain.  Clinical examination of the 
Veteran was normal and X-rays showed no more than mild arthritic 
changes; the summary of defects and diseases on the June 1991 
examination report notes "chronic low back complaints (recurring 
strain)."  

The Veteran was scheduled for a comprehensive orthopedic 
examination in conjunction with the present appeal to determine 
what, if any, relationship his documented in-service fall had on 
any current low back disorder(s).  That examination, conducted by 
an orthopedic surgeon in October 2009, confirmed a diagnosis of 
chronic lumbosacral strain.  It was also noted that the Veteran 
had a history of low back complaints starting in the early 1980s 
with a diagnosis of recurring low back strain in June 1991.  As 
such, it was the examiner's opinion that the evidence clearly 
established that the Veteran's chronic lumbosacral strain 
preexisted the August 1991 INACDUTRA injury.  Under these 
circumstances, it could not be said that the current disability 
was incurred as a result of the injury.  The October 2009 
examiner then stated, however, that there is a "50-50 
possibility that there was an aggravation of the prior back 
injury due to the fall in 1991."  The examiner did not clearly 
relate what the Veteran's low back symptoms were prior to the 
fall.  In fact, the October 2009 examiner noted in a January 2010 
addendum that the Veteran's symptoms following the INACDUTRA 
injury were "more or less . . . a continuation of [his] back 
complaints," and that there was no evidence any new symptoms 
such as a herniated disk following the injury.  Relevant to the 
current claim, however, the examiner did not alter his ultimate 
conclusion in the January 2010 addendum that it is at least as 
likely as not that the August 1991 INACDUTRA fall aggravated the 
Veteran's preexisting lumbosacral strain; it is implicit in this 
opinion that whatever these symptoms were, they were noticeably 
more severe after the INACDUTRA fall.

The Veteran, as a layperson, is not competent to provide a 
medical nexus opinion linking aggravation of his lumbosacral 
strain with an in-service fall.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, he is competent to report what 
comes to him through his senses, to include low back symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the Veteran's 
complaints of an increase in "low back problems" subsequent to 
the fall are reasonably supported by the record.  In this regard, 
less than two years following the INACDUTRA fall the Veteran 
requested a permanent profile for his low back, thereby 
suggesting that there had been some increase in the severity of 
his low back disorder.  Similarly, it was not until after the 
INACDUTRA fall that the Veteran sought private treatment for 
"low back syndrome."  

There is no doubt that the Veteran experienced a fall in 1991, 
and his complaints of a worsening of symptoms after this fall are 
reasonably supported by the record.  While his low back 
complaints are subjective history, and form the sole basis for 
the October 2009 opinion, the Board does not discount the 
probative value of the opinion.  Indeed, as pain is something on 
which the Veteran is competent to report, and as his accident in 
service is verified by service treatment records, the factual 
basis for the examiner's rationale is substantiated and carries 
considerable probative weight.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (indicating the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran); see also Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (reliance on a Veteran's statements renders 
a medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility).

The Board acknowledges that the record also contains an opinion 
dated in August 2009 in which the examiner, following a review of 
the exact same record, reached an entirely contrary opinion 
regarding whether the Veteran's lumbosacral strain was aggravated 
by the INACDUTRA fall.  The Board, however, is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the instant 
appeal, the October 2009 opinion was provided by a physician with 
a specialty in orthopedics as opposed to the August 2009 opinion 
which was provided by a physician whose specialty, if any, is 
uncertain.  Furthermore, the October 2009 specialist opinion was 
specifically requested by the August 2009 VA examiner as 
evidenced by the letter of record addressed to the former from 
the latter.  Such letter contains a brief summary of the August 
2009 examiner's findings as well as her opinion regarding 
aggravation.  Thus, the positive October 2009 opinion was 
provided with consideration of the findings and conclusions of 
the August 2009 VA examiner.  Finally, even if the Board were to 
accord the August and October 2009 opinions equal probative 
weight, the ultimate result would be the same.  In this regard, 
it is VA's defined and consistently applied policy to resolve any 
doubt arising regarding service origin, the degree of disability, 
or any other point, in the favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In view of the foregoing, the Board finds that trauma sustained 
while on INACDUTRA in August 1991 resulted in a chronic worsening 
of the Veteran's preexisting chronic lumbosacral strain beyond 
the natural progression of the condition.  Accordingly, service 
connection for chronic lumbosacral strain based upon aggravation 
is warranted.  38 U.S.C.A. §§ 101(23)-(24), 1110, 1131, 1153; 38 
C.F.R. §§ 3.6, 3.303, 3.306 (2009).  As discussed below, the 
Board does not, however, find that service connection is 
warranted for chronic lumbosacral on the basis that such 
disability was either incurred during his period of active duty 
service or as a result of the INACDUTRA fall.  

With respect to whether the Veteran's chronic lumbosacral strain 
was incurred as a result of the INACDUTRA fall, the 
contemporaneous evidence, as discussed above, demonstrates that 
the Veteran complained of low back problems prior to the August 
1991 fall.  The service treatment records also indicate that he 
was diagnosed with recurring lumbosacral strain two months prior 
to the August 1991 injury.  The Veteran has not offered any 
competent evidence that casts doubt on the June 1991 diagnosis or 
counters the orthopedic physician's opinion in the October 2009 
VA examination report that the lumbosacral strain preexisted the 
August 1991 injury.  Absent such evidence, the Board is of the 
opinion that a preponderance of the evidence is against any claim 
that his current lumbosacral strain was incurred as a result of 
the INACDUTRA fall.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board it is prohibited from making 
conclusions based on its own medical judgment).  The Board 
acknowledges the Veteran's own lay assertions regarding the onset 
of his current low back disorder.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address veteran's lay 
assertions).  However, while the Veteran is competent to report 
as to the nature and onset of his low back symptoms, he is not 
competent as a lay person to relate his current lumbosacral 
diagnosis to these symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Similarly, the Board finds that lumbosacral strain is not due, in 
any way, to the Veteran's period of active duty.  The Board 
acknowledges that there is a June 1988 notation in the Veteran's 
service treatment records which suggests that his low back 
disorder may be related to a motorcycle accident that occurred 
during his period of active duty.  However, the Veteran himself 
has adamantly denied any injury to his back associated with the 
in-service motorcycle accident throughout this appeal.  The 
service treatment records associated with the 1976 motorcycle 
accident also make no mention of any back injury.  In fact, such 
records expressly note that there was no indication of any spinal 
injuries.  Finally, both the October 2009 VA examiner and a VA 
examiner who examined the Veteran in February 2009 provided 
opinions that the Veteran's current low back disorder is 
unrelated to his active duty service, including the motorcycle 
accident.  These opinions were based on the evidence discussed 
immediately above (i.e., the Veteran's own lay history and the 
absence of corroborative evidence of low back injury or 
complaints during service).  Given that the Veteran himself does 
not contend any relationship, and with consideration of the 
absence of any medical evidence indicating a relationship, the 
preponderance of the evidence is against awarding service 
connection for lumbosacral strain as related to the Veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303 (2009).  

II. TDIU

The Veteran contends that his service-connected disabilities 
render him unemployable.  Thus, he is seeking a total disability 
rating based on individual unemployability.  As discussed below, 
the competent evidence, is at the very least, in equipoise as to 
this issue and TDIU is therefore warranted.  

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
a veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  

TDIU may be awarded if a veteran meets certain schedular criteria 
as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on 
an extra-schedular basis if these criteria are not met.  
38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires 
the Board to first determine whether referral to the Director of 
the Compensation and Pension Service is warranted.  Id.  This is 
not necessary, however, in the instant appeal because the record 
demonstrates that the Veteran meets the schedular percentage 
requirements described in 38 C.F.R. § 4.16(a).  In this regard, 
service connection is presently in effect for: history of 
urethral stricture disease and recurrent urinary tract infections 
(UTIs), rated as 60 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensable (zero percent disabling).  The combined rating of 
these disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2009).  

The Board notes that service connection has also been awarded for 
chronic lumbosacral strain in the present decision and that the 
initial disability rating and effective date have yet to be 
assigned by the agency of original jurisdiction.  Since, however, 
the Veteran meets the schedular criteria even without this 
disability rating, there is no prejudice in proceeding with a 
determination at this time.  In fact, remanding this appeal would 
only unnecessarily delay a favorable outcome.  

The record reflects that the Veteran has a number of nonservice-
connected disabilities in addition to those service-connected 
disabilities listed above, including a joint problems associated 
with his right arm, shoulder, and neck, as well as residuals of 
colon cancer, status post-total proctocolectomy with ileostomy.  
Certainly these nonservice-connected disabilities have some 
impact on the Veteran's employability.  For the purposes of this 
determination, however, the central inquiry is whether the 
Veteran's "service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Throughout this appeal, the Veteran has indicated that he left 
his previous employment as a customer service representative due 
to symptomatology associated with his service-connected 
genitourinary disability.  More specifically, he asserts that his 
disability is manifested by severe incontinence which requires 
the frequent changing of absorbent pads.  In a statement received 
in April 2010, the Veteran indicated that the urinary leakage 
occasionally soaks through the pads and into his clothing, 
resulting in embarrassing situations.  He also noted occasional 
rashes from the wetness which causes soreness and discomfort.  
Relevant to the current determination, the Veteran's current 60 
percent disability rating for his urethral stricture disease 
reflects a voiding dysfunction which requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7518 (2009).  

The Board acknowledges the difficulty of assessing the Veteran's 
statements regarding the frequency and severity of his 
incontinence.  An August 2009 VA examination report of record 
notes that there is no objective clinical evidence to suggest 
such incontinence such as a urodynamic study.  As for the 
remaining medical evidence of record, it appears that the Veteran 
is seen by both a VA and a private urologist for his service-
connected genitourinary problems.  Both physicians note problems 
with urinary frequency and incontinence, but ongoing treatment is 
most often than not related to recurrent UTIs and a need for 
antibiotic therapy.  Absent more detailed clinical descriptions 
of the Veteran's disability and symptoms, the Board will rely 
more heavily on the opinions provided by the various physicians 
of record as to the severity of the Veteran's disability and its 
impact on his employability.  

The Veteran's VA urologist has, on two occasions, noted in the 
contemporaneous record that there is no urological reason for the 
Veteran to be unemployable; little explanation is provided for 
this opinion.  Similarly, the August 2009 VA examiner found that 
the Veteran's urethral stricture disease did not result in any 
limits on occupational functioning because such disease has, for 
the most part, resolved following a urethroplasty.  The VA 
examiner acknowledged the Veteran's urinary frequency and 
incontinence; however, since it was her opinion that these 
symptoms were not associated with urethral stricture disease, no 
opinion was provided as to the occupational effects of these 
symptoms.  

More recently, in April 2010, the Veteran's private urologist 
submitted a report detailing the Veteran's genitourinary history 
as well as the nature of his current disability.  Like the August 
2009 VA examiner, the private urologist noted that the 
urethroplasty appears to have been curative as to the urethral 
stricture disease.  However, problems with UTIs and incontinence 
are also noted, as is the fact that the Veteran goes through 
"anywhere from 6 to 10 pads a day."  The urologist's assessment 
of the Veteran's incontinence is that it is "severe."  
Furthermore, it is his opinion that the Veteran is "not 
currently employable" due to the severity of his urinary 
incontinence, though it is noted that "it is possible his 
problem may improve with workup and treatment."  

In considering the evidence discussed above, the Board finds the 
opinions of the August 2009 VA examiner to lack probative value 
as to the occupational impairment associated with the Veteran's 
service-connected disability.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this regard, the August 2009 VA examiner 
specifically noted that she was not considering the UTIs, urinary 
frequency, and incontinence as part of the Veteran's service-
connected disability picture.  However, it is clear from past 
rating decisions and the current disability rating that such 
disease(s) and symptoms are service-connected.  

As for the opinions of the Veteran's treating physicians, the 
Board finds that neither opinion should be afforded more or less 
probative weight than the other.  Presumably, both physicians are 
familiar with the Veteran's service-connected genitourinary 
problems and its associated symptoms; the fact that they reached 
different conclusions about the impact on the Veteran's 
occupational functioning is irrelevant.  In short, the medical 
evidence is in relative equipoise as to whether the Veteran's 
service-connected disabilities are of such severity as to 
interfere with his ability to obtain and maintain substantial 
gainful employment.  When viewed in light of the remaining 
record, including a Social Security disability determination 
listing his primary and secondary disabilities as disorders of 
the back and urinary leakage and urgency, status post urethral 
reconstruction, respectively, the Board is of the opinion that 
the evidence is, at the very least, in approximate balance as to 
the issue of whether the Veteran's incontinence is severe enough 
as to cause unemployability to be reasonably supported by the 
medical and lay evidence record.  As there is some reasonable 
basis in the record to award TDIU, the benefit sought on appeal 
should be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran genitourinary disability 
likely does not interfere with his ability to perform the 
intrinsic duties of a job.  However, the record reflects that the 
Veteran has no more than a high school education and an 
occupational history which includes machinist and telephone 
customer service representative.  This educational and 
occupational background suggests that the Veteran is likely not 
suited for jobs which typically grant employees more flexibility 
and freedom in taking personal breaks.  In this regard, employees 
working as a machinist and a telephone customer service 
representative would likely be restricted to a certain number of 
breaks throughout the day.  Given the Veteran's need to change 
his absorbent pads almost every hour, the Board finds it unlikely 
that he would be able to find a job commensurate with his 
background that will adequately accommodate his needs.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Specifically, the 
Veteran's service-connected disabilities limit his ability to 
obtain and maintain employment given his specific needs for 
frequent breaks.  As such, the Board concludes that entitlement 
to TDIU has been established and his appeal is granted.  
38 C.F.R. § 4.16.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for aggravation of chronic 
lumbosacral strain is granted.

Entitlement to TDIU is granted.


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


